Citation Nr: 0124166	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of establishing entitlement 
to service-connected burial benefits.  




ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from July 1958 to December 
1960; the appellant is the veteran's sister.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the RO.  



REMAND

On her Substantive Appeal, the appellant requested a personal 
hearing before a Member of the Board at the RO.  A hearing 
was scheduled for September 11, 2001.  A notation in the 
claims folder indicates that no hearings were held that day 
in light of the attacks on the World Trade Center and 
Pentagon.  

Apparently, the RO attempted to contact the appellant by 
telephone, but the telephone number of record was not 
correct.  There is no other indication from the record that 
the RO attempted to reschedule the hearing.  The RO should 
attempt to contact the appellant by letter to reschedule the 
requested hearing.  See 38 U.S.C.A. § 7107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.704, 20.1304(a) (2001).  

Accordingly, in order to afford the appellant due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the appellant for 
another personal hearing before a Member 
of the Board at the local office.  All 
indicated development should be 
undertaken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


